
	

114 HR 4423 IH: Wind Energy Research and Development Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4423
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Tonko introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for a program of wind energy research, development, and demonstration, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Wind Energy Research and Development Act of 2016. 2.Wind energy research and development program (a)In generalThe Secretary of Energy shall carry out a program of research and development to—
 (1)improve the energy efficiency, reliability, and capacity of wind energy generation; (2)optimize the design and adaptability of wind energy systems to the broadest practical range of atmospheric conditions; and
 (3)reduce the cost of permitting, construction, operation, and maintenance of wind energy systems. (b)ProgramThe program under this section shall focus on research, development, and testing of—
 (1)wind power plant performance and operations including— (A)wind flows and turbine-to-turbine interactions;
 (B)energy conversion potential; (C)turbine control paradigms; and
 (D)turbine component and integrated plant systems; (2)new materials and designs to make innovative wind turbine rotor and drivetrain concepts including—
 (A)higher tip speed rotor designs; (B)low noise rotor designs;
 (C)more cost-effective rotor designs that are able to be integrated into current turbines; (D)advanced drivetrain and generator concepts; and
 (E)modular construction and onsite assembly techniques; (3)offshore wind-specific projects including—
 (A)fixed and floating substructure concepts; (B)projects to assess and mitigate the impacts of hurricane wind flow and other United States-specific conditions;
 (C)innovative operations and maintenance strategies; (D)analysis of offshore meteorological and oceanographic data collection; and
 (E)offshore infrastructure monitoring; (4)wind power forecasting and atmospheric measurement systems;
 (5)the distributed wind energy sector; (6)transformational technologies for harnessing wind energy, including airborne wind energy concepts; and
 (7)other research areas as determined by the Secretary. 3.Wind energy technology validation and market transformation program (a)In generalThe Secretary of Energy shall conduct a wind energy technology validation and market transformation program. In carrying out this section, the Secretary shall ensure that—
 (1)the program demonstrates and validates new wind energy technologies with the potential to be cost-competitive for land-based, offshore, and distributed applications; and
 (2)demonstration projects carried out under this program are— (A)conducted in collaboration with industry and, as appropriate, with academic institutions; and
 (B)of sufficient size and geographic diversity to measure wind energy system performance under the full productive range of wind conditions in the United States.
 (b)Cost-SharingThe Secretary shall carry out the program under this section in compliance with section 988(a) through (d) and section 989 of the Energy Policy Act of 2005 (42 U.S.C. 16352(a) through (d) and 16353).
			4.Wind energy expansion program
 (a)In generalThe Secretary of Energy shall conduct a program of research, development, demonstration, and commercial application activities to reduce barriers to the widespread adoption of wind power. Barriers addressed by this program may include—
 (1)grid integration challenges; and (2)permitting issues associated with the potential impacts of wind power systems on wildlife, radar systems, and airspace.
 (b)Wildlife impact mitigationThe program described in this section shall support the development of new wildlife impact mitigation technologies to reduce the potential impacts of wind energy facilities on—
 (1)bald and golden eagles; (2)bat species; and
 (3)other species which may impede the widespread deployment of wind power. (c)Education and outreachThe program described in this section shall support education and outreach activities to disseminate information and promote public understanding of wind technologies, including the Collegiate Wind Competition.
 5.Wind energy incubator fundingThe Secretary of Energy shall maintain a wind energy incubator program to support innovative technologies that are not represented in a significant way in the Department of Energy’s current portfolio of wind energy research activities or in current technology roadmaps.
 6.CoordinationTo the maximum extent practicable the Secretary of Energy shall coordinate activities under this Act with other relevant programs of the Department of Energy and other Federal research programs.
 7.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Energy to carry out this Act $200,000,000 for each of the fiscal years 2017 through 2021.
		
